Express El. Constr. Co., Inc. v Rashti Constr. Corp. (2015 NY Slip Op 08057)





Express El. Constr. Co., Inc. v Rashti Constr. Corp.


2015 NY Slip Op 08057


Decided on November 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 5, 2015

Sweeny, J.P., Acosta, Richter, Manzanet-Daniels, JJ.


16044 109212/11

[*1] Express Elevator Construction Co.,	 Index Inc., Plaintiff-Respondent, ——
vRashti Construction Corp., et al., Defendants-Appellants.


Ferris Turner, East Elmhurst, for appellants.
Howard Blum, P.C., New York (Howard Blum of counsel), for respondent.

Judgment, Supreme Court, New York County (Arthur F. Engoron, J.), entered July 11, 2014, after a nonjury trial, in favor of plaintiff in the total amount of $104,158.31, and declaring that (1) plaintiff had a good, valid, and subsisting mechanic's lien against defendants' building; and (2) the building be sold and plaintiff receive the amount of the judgment from the proceeds of the sale, plus the expenses of the sale, unanimously affirmed, with costs.
The trial court's findings that defendants unjustifiably canceled their contract with plaintiff, locked plaintiff out of the work site, and refused to pay the remainder of the contract price, is supported by a fair interpretation of the evidence (see Claridge Gardens v Menotti, 160 AD2d 544, 545 [1st Dept 1990]; 409-411 Sixth St., LLC v Mogi, 22 NY3d 875, 876-877 [2013]). Defendants failed to establish that plaintiff breached the contract by using "used," rather than new, elevator parts. Defendants' challenges to the trial court's "findings of fact rest in large measure on considerations relating to the credibility of witnesses" (id.), and we find no basis to disturb those findings (see Horsford v Bacott, 32 AD3d 310, 312 [1st Dept 2006], affd 8 NY3d 874 [2007]).
We have considered defendants' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 5, 2015
CLERK